                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


    COOSA NATION OF NORTH                           )
    AMERICA USA, et al.,                            )
                                                    )
                 Plaintiffs,                        )
                                                    )
          v.                                        )    CIVIL ACTION NO. 5:19-CV-215 (MTT)
                                                    )
                                                    )
    Sheriff KEITH MCBRAYER, et al.,                 )
                                                    )
                                                    )
                 Defendants.                        )
                                                    )

                                                 ORDER

         On June 4, 2019, the Plaintiffs filed their complaint without paying the court filing

fee. Doc. 1. The Plaintiffs were ordered to pay the filing fee or to file a motion to

proceed in forma pauperis by July 1 and were notified that failure to do so may result in

their case being dismissed. Doc. 3 (citation omitted). The Plaintiffs failed to pay the

filing fee or file a motion to proceed IFP by July 1. Accordingly, this case is DISMISSED

without prejudice. 1

         SO ORDERED, this 2nd day of July, 2019.

                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, JUDGE
                                                 UNITED STATES DISTRICT COURT

1 Furthermore, it appears that this case cannot proceed as filed because one of the Plaintiffs, Coosa
Nation of North America USA, is not a person but a “political entity.” Doc. 1 at 1. An artificial entity may
only appear in court if represented by an attorney. Osborn v. U.S. Bank, 22 U.S. (9 Wheat.) 738, 830
(1824); see also Nat’l Indus. Theatre v. Buena Vista Distrib., 748 F.2d 602, 609 (11th Cir. 1984), cert.
denied, 471 U.S. 1056 (1985). Because Coosa Nation is an artificial entity, it cannot proceed in this case
without representation by an attorney. The attorney must be admitted to the Bar of this District Court.
L.R. 83.1.1. Alternatively, an attorney who is a member in good standing of the bar of a jurisdiction where
the attorney resides or regularly practices law may file a motion in a case for leave to appear pro hac
vice. L.R. 83.2.10.
